Title: From Thomas Jefferson to Thomas Mann Randolph, 28 March 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


            Dear Sir
              Washington Mar. 28. 1802.
            Yours of the 20th. has been duly recieved. my former letters will have informed you that the lands offered by Sibbald are real pine barrens & will not bring corn at all; but that the pine lands mixed with oak and a clay foundation bring good crops of corn & wheat. in a conversation which Capt Lewis had with mr Milledge the latter observed that after getting to the hilly country, some distance below Augusta, and thence Westward the Cotton soil is to be had every where, but that tho’ he deemed it healthy as soon as you reach the hills, yet the farther up the country the healthier. I inclose you a note of Capt Lewis’s as to a tract of land of Blackburn’s for sale, in the neighborhood of the Harvies & Meriwethers. it is about 20. miles above Petersburg, which is 50. miles above Augusta. Petersburg is at the confluence of Savanna & Broad rivers, with good navigation to it at present, a very considerable and most thriving town, likely to be the principal commercial town in the state, after Savannah. we propose to open a road from Kentucky & East Tennissee to the head waters of the Savanna, which will give to those states their shortest outlet to the Atlantic, and it is thought will turn all that portion of their commerce, which will bear the land portages, to Savanna instead of New Orleans; and be the route of return for all our boatmen who go to New Orleans, as being quicker than the return up the Missisipi. this channel of communication the Western country calls for as of immense importance to them. just above Petersburg the navigation of Broad river has obstructions easy to be removed & then is navigable a good way up. the lands on that river very fine. perhaps you could get Stewart or Coulter to procure from Blackburn his terms, with a right in you to accept or refuse after seeing the lands. there is a good carriage road the whole way. you had better go in my chair which will be idle at Monticello. Congress expects to rise the 2d Monday (12th.) of April; and I have no doubt will rise within a week after that, when you may expect to see mr Milledge. I shall be immediately after him. there will be no occasion for your adding so much to your journey as by coming here. Martha & the family can either come on with me, or if more convenient, I can come on after a very short stay at Monticello, and send back a coachee to meet them at mr Strode’s, Capt. Lewis going in it to take care of them. but all this may be settled when we meet. to make you perfectly secure in all accidents as to money, perhaps mr Milledge can indicate merchants who will give money there for draughts on me payable either at the treasury here or in Philadelphia. the H. of R. has passed the bill repealing the internal taxes. they must pass a supplementary judiciary law, and some other laws which, tho’ of minor consequence, are indispensable. my tenderest love to my ever dear Martha, and the children, & affectionate attachment to yourself.
            Th: Jefferson
            
              P.S. I have omitted to mention that letters are recieved from Governor Claiborne shewing great uneasiness at the situation of that territory, and requesting a block house to be built and 800. stand of arms to be deposited in the center of it’s population, which we have ordered. their H. of R. passed a bill prohibiting male slaves from being carried into the territory, which was rejected by the council. a circumstance of further consideration stated to me by some of the Western members, is that a traveller passing through the 600. miles of uninhabited country if he is taken sick, dies almost infallibly; for the want of provisions prevents his lying by in the woods, and travelling is almost always fatal to a sick person. this was one of the reasons which made us urge the Indians to let us establish houses on the road. but their jealousy denied it.
            
          